PER CURIAM:
Following a review of the record, and with the benefit of oral argument, we affirm the district court’s grant of summary judgment. This is one of those rare cases where, despite the existence of a prima facie case and sufficient evidence of pretext, no rational jury could conclude that the termination was discriminatory. See Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 148, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000); Flowers v. Troup County, 803 F.3d 1327, 1339 (11th Cir.2015); Schnabel v. Abramson, 232 F.3d 83, 90-91 (2d Cir.2000).
AFFIRMED.